

115 S1867 RS: FITARA Enhancement Act of 2017
U.S. Senate
2017-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 408115th CONGRESS2d SessionS. 1867[Report No. 115–244]IN THE SENATE OF THE UNITED STATESSeptember 26, 2017Mr. Daines (for himself, Mr. Moran, Mr. Udall, Mr. Warner, and Mrs. McCaskill) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsMay 10, 2018Reported by Mr. Johnson, without amendmentA BILLTo amend title 40, United States Code, to eliminate the sunset of certain provisions relating to
			 information technology, to amend the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 to extend the sunset relating to
			 the Federal Data Center Consolidation Initiative, and for other purposes.
	
 1.Short titleThis Act may be cited as the FITARA Enhancement Act of 2017. 2.Elimination of sunset relating to transparency and risk management of major information technology investmentsSubsection (c) of section 11302 of title 40, United States Code, is amended by striking the first paragraph (5).
 3.Elimination of sunset relating to information technology portfolio, program, and resource reviewsSection 11319 of title 40, United States Code, is amended— (1)by redesignating the second subsection (c) as subsection (d); and
 (2)in subsection (d), as so redesignated, by striking paragraph (6). 4.Extension of sunset relating to Federal Data Center Consolidation InitiativeSubsection (e) of section 834 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 44 U.S.C. 3601 note) is amended by striking 2018 and inserting 2020.May 10, 2018Reported without amendment